Citation Nr: 0700024	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  04-39 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for a compression fracture 
of the thoracic spine with degenerative joint disease and a 
history of lumbosacral strain, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and fiancée


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from June 1992 to February 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that continued the veteran's 20 
percent evaluation for his service connected compression 
fracture of the thoracic spine with degenerative joint 
disease and a history of lumbosacral strain.  A 
videoconference hearing before the undersigned Acting 
Veterans Law Judge was held in June 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the June 2006 hearing, the veteran testified that, since 
his last VA examination in July 2004, the symptomatology from 
his service connected compression fracture of the thoracic 
spine had increased in severity.  In support of his 
contention, the veteran submitted private medical treatment 
records which do show continued treatment for his service 
connected back disability.  In addition, the veteran and his 
representative indicate that they feel the VA examination the 
veteran received in July 2004 was insufficient.  A review of 
that examination report reveals that the examiner was not 
given the veteran's claims file to review in conjunction with 
the veteran's examination and the examiner further 
specifically noted that he had no diagnostic information 
available to him to refer to in assessing the veteran's 
present level of disability.

As the veteran has testified that he feels his service 
connected disability has increased in severity since his last 
VA examination, and the Board agrees there is some question 
as to the adequacy of the veteran's latest VA examination, 
the veteran should be provided with another VA examination, 
to more adequately address the current level of severity of 
his service connected back disability.

The Board regrets the additional delay in adjudication of the 
veteran's claim that a remand will entail.  However, it is 
necessary to ensure that the veteran gets all consideration 
due him under the law.

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the veteran and 
request that he provide the names and 
addresses of all health care providers 
who have treated him for his service 
connected compression fracture of the 
thoracic spine with degenerative joint 
disease and a history of lumbosacral 
strain since July 2004.  After 
obtaining all necessary releases, 
please associate all relevant records 
with the veteran's claims file.

2.	After the above development has been 
completed, scheduled the veteran for a 
VA examination to determine the present 
level of severity of the veteran's 
service connected compression fracture 
of the thoracic spine with degenerative 
joint disease and a history of 
lumbosacral strain.  Have the examiner 
review the veteran's claims file in 
conjunction with his evaluation, and 
request that he indicate the claims 
file has been reviewed in the 
examination report.  All relevant tests 
and studies should be undertaken, 
including range of motion testing.  It 
is requested that the examiner obtain a 
detailed clinical history to include 
the frequency of any incapacitating 
episodes.

The examiner should be requested to 
determine whether the veteran's 
thoracic spine exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to his 
service-connected disability and, if 
feasible, these determinations should 
be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis.  Further, the 
examiner should be asked to express an 
opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
thoracic spine is used repeatedly over 
a period of time.

If neurological involvement is 
identified involving the thoracic 
spine, the examiner is requested to 
identify the nerve(s) involved and 
indicate whether the degree of 
paralysis is complete or incomplete.  
If incomplete, whether the degree is 
moderate, moderately severe, or severe.  
A complete rational for any opinion 
expressed should be included in the 
report.

3.	Thereafter, the RO should re-adjudicate 
the claim on appeal.  If any benefit 
sought is not granted, the veteran should 
be furnished a supplemental statement of 
the case, and an opportunity to respond.  
The case should then be returned to the 
Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



